                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ARLEY MCCULLAR, et al.,

             Plaintiffs,

v.                                                         CV No. 19-3 SMV/CG

PECOS VALLEY OF NEW MEXICO, LLC, et al.,

             Defendants.

             ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court upon counsels’ communication to the Court.

IT IS HEREBY ORDERED that a status conference will be held by telephone on

February 3, 2019, at 10:00 a.m. Parties shall call Judge Garza’s AT&T Teleconference

line at (877) 810-9415, follow the prompts, and enter the Access Code 7467959, to be

connected to the proceedings.

      IT IS SO ORDERED.


                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
